Gunderson, J.,
dissenting:
In support of his motion, appellant has urged that his appeal is not frivolous, but highly substantial, clearly presenting issues of probable merit. Therefore, appellant argues, this court should stay the effect of the judgment against him pending appeal, so that ouster from his public office will not occur prior to our final ruling on the appeal’s merit, thereby effectively depriving him of the benefits of our determination. In my view, this court should address the issues presented.
I cannot accept the proposition, for which my brethren cite absolutely no authority, that this court may enter a stay only in instances expressly authorized by our Legislature. From this legally unsupported declaration of judicial impotence, it would seem to follow that, if the Legislature saw fit, it might divest this court’s power to grant any stay, merely by deleting mention of such interlocutory remedies from our criminal code entirely. I disagree.
*524By the Nevada Constitution, this court has power to issue all writs and orders necessary or proper to the complete exercise of its appellate jurisdiction. Nev. Const, art. 6, § 4. In my view, this constitutional authority is not dependent upon the Legislature delineating the writs and orders which, from time to time, will appear “necessary or proper” to the effective exercise of our appellate function. Indeed, we have recognized, in other contexts, that this court, rather than the Legislature, has the paramount power to regulate the judiciary and judicial proceedings. See, for example: Young v. Board of County Comm’rs, 91 Nev. 52, 530 P.2d 1203 (1975); Volpert v. Papagna, 85 Nev. 437, 456 P.2d 848 (1969).